IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VENESIA FLOYD-CHERASIA,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5799

CITY OF HIALEAH/
SEDGWICK CMS,

      Appellee.


_____________________________/

Opinion filed July 6, 2016.

An appeal from an order of the Judge of Compensation Claims.
Margret G. Kerr, Judge.

Date of Accident: March 19, 2015.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Kimberly J. Fernandes of Kelley Kronenberg, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.